Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art disclose machine learning and artificial intelligence models and applying such technology to specific locations.  It is also notoriously well known to determine where a device is located and perform actions based on its location.  The prior art does not disclose as a whole, a sensor; a camera; a storage for storing a plurality of artificial intelligence models trained to identify objects and for storing information on a map; a first processor configured to control the electronic apparatus; and a second processor configured to recognize an object, wherein the first processor is configured to determine, based on sensing data obtained from the sensor, an area in which the electronic apparatus is located from among a plurality of areas comprised in the map, and provide area information on the determined area to the second processor, and wherein the second processor comprises a volatile memory and is configured to:  load an artificial intelligence model, from among the plurality of artificial intelligence models stored in the storage, to the volatile memory based on the area information provided by the first processor, and input an image obtained through the camera to the loaded artificial intelligence model to identify an object. When incorporating each and every feature of the respective claims in combination, and when the claims are taken as a whole, none of the prior art disclose the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEWIS G WEST/            Primary Examiner, Art Unit 2648